Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 1 of 22 PageID #: 3460




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELA WARE

  PEGGY SNYDER,


                          Plaintiff,

                    v.                     Civil Action No. 18-1266-CFC

  E.I. DUPONT de NEMOURS, INC.
  AND COMPANY,


                          Defendant.


  Gary W. Aber, ABER, BAKER & OVER, Wilmington, Delaware

              Counsel for Plaintiff

  Margaret M. DiBianca, CLARK HILL PLC, Wilmington, Delaware; John M.
  Nolan, John M. Nolan, III, JACKSON LEWIS PC, Philadelphia, Pennsylvania

              Counsel for Defendant



                           MEMORANDUM OPINION




  February 5, 2021
  Wilmington, Delaware
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 2 of 22 PageID #: 3461




                                                          cOLF.coNNOLL y
                                               UNITED STATES DISTRICT JUDGE

        Plaintiff Peggy Snyder alleges that Defendant E.I. DuPont de Nemours, Inc.

  terminated her employment in retaliation for her use of benefits under the Family

  Medical Leave Act (FMLA) in violation of29 U.S.C. § 2615(2). D.I. 15 ,r 80.

  Before me is DuPont's motion for summary judgment. D.l. 123.

  I.    BACKGROUND

        Snyder was hired as a technician with DuPont at the ~ralee Park worksite on

  September 1, 1997. D.I. 125 ,r 1-2, D.I. 153   ,r 1-2.   Her position was "mostly"

  sedentary. D.I. 126 at A54. DuPont has a short-tenn disability plan for employees

  who are "unable to work because of an illness or injury." D.I. 125       ,r 44; D.I. 153 ,r
  44. From 1997 through September 2016, Snyder took approximately 20 FMLA

  and short-term disability leaves of absence. D.l. 125 ,r 121, D.I. 153     ,r 121.   Upon

  returning to work after each of these leaves, Snyder was placed in the same or a

  similar position with the same salary and benefits. D.l. 125     ,r 122-123, D.I.    153   ,r
  122-123. DuPont granted every request Snyder made for a leave of absence. D.l.

  125 ,r 121 ; D.l. 153 ,r 121.

        On March 16, 2016, Snyder underwent posterior tibial tendon reconstruction

  surgery on her left foot. D.l. 125 ,r 46-47; D.l. 153    ,r 46-47.   Dr. Paul Kupcha

  performed the smgery. D.I. 126 at A23. Snyder was approved for approximately
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 3 of 22 PageID #: 3462




  three months of FMLA leave to recover from her surgery, and she concurrently

  received short-term disability pay during that time. D.I. 125 ,r 56-57; D.I. 153 ,r

  56-57. The FMLA healthcare provider certification form produced by Dr.

  Kupcha' s office stated that Snyder was to not bear weight for ten weeks after her

  surgery. D.I. 125 ,r 52-53, D.I. 153 ,r 52-53. Reports from Dr. Kupcha's office

  dated March 25, April 15, May 11, May 17, and June 2 that were provided to

  DuPont reaffirmed that Snyder should not place weight on her injured foot. D.I.

  125 ,I 58, 60, 69-70, 76; D.I. 153 ,r 58, 60, 69-70, 76.

        While Snyder was on leave, DuPont's Area Manager Stephen Coughlan was

  told by another employee, Paul Klimek, that Klimek saw Snyder walking around at

  a pool party. D.I. 127 at A121. Klimek also stated that he heard from "two-thirds

  of the [work]site, countless people" over a period of years that Snyder was taking

  advantage of DuPont's short-term disability program and was acting in a manner

  inconsistent with a need for disability leave. D.I. 127 at A190. Plant Manager Joe

  Guerrieri, Snyder's supervisor Randall King, and Coughlan made the decision to

  hire an investigative agency to surveil Snyder's activities. D.I. 125 ,r 63; D.I. 153 ,r

  63. Surveillance of Snyder's actions during her recovery from foot surgery began

  April 13, 2016. D.I. 140 at C161. Coughlan testified that the surveillance was

  initiated to "ensur[e] that [Snyder] abided by the restrictions [of her doctor] on and

  off-duty." D.I. 127 at A123.


                                             2
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 4 of 22 PageID #: 3463




        Video surveillance conducted by the investigator in April and May 2016

  captured Snyder (1) repeatedly climbing into her Hummer SUV and driving, (2)

  walking around a backyard and down stairs, and (3) lifting a small child off the

  ground. D.I. 125 ,r,r 65-68, 73-75.

        Reports from Dr. Kupcha's practice for Snyder's May 17 and June 2 office

  visits that were provided to DuPont stated that Snyder was to remain "non

  weightbearing" and "no driving." D.I. 125 ,r 70, 77; D.I. 153 ,r 70, 77. During her

  leave, Snyder told King that "all she does is lay around .. .in pain" and that she was

  unable to "come into work and sit down." D.I. 125 ,r 82, D.I. 153 ,r 82. In a phone

  call with King on June 16, Snyder stated that she could barely walk. D.I. 127 at

  A136. Dr. Kupcha noted after an August 5 visit that Snyder told him she felt a

  "sharp, stabbing, aching, dull, throbbing pain that occurs constantly," along with

  "swelling, bruising, tingling, weakness, ... stiffness and numbness" and that her

  symptoms were aggravated by "standing, squatting, exercise, lying in bed, stairs,

  sitting, and walking." D.I. 125 ,r 93, D.I. 153 ,r 93.

        Eventually, Dr. Kupcha approved Snyder to return to work on a two-hour

  light duty schedule starting June 27, 2016. D.I. 125 ,r 88, D.I. 153 ,r 88. Snyder

  continued to receive short-term disability payments for the hours she did not work

  each day. D.I. 125 ,r 116; D.I. 153 ,I 116. On August 1, Dr. Kupcha released

  Snyder to work eight hours a day with restrictions; but after Snyder explained to


                                             3
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 5 of 22 PageID #: 3464




  DuPont Medical Nurse McLaughlin that "the eight hours is killing me," Dr.

  Kupcha restricted Snyder to four-hour workdays beginning August 22. D.I. 125 ,r

  92, 98, 102; D.I. 153   ,r,r 92, 98, 102.
        On August 17, Snyder reported to DuPont Medical that her "left foot

  bec[a]me very pain[ful]." D.I. 125 ,r 98; D.I. 153 ,r 98. On August 18, she told

  Nurse McLaughlin that her foot was "swollen and very painful." D.I. 125 ,r 99;

  D.I. 153 ,r 99. On August 19, she told McLaughlin that her foot was "swelling."

  D.I. 125 ,r 100; D.I. 153   ,r 100.   On August 19, 20, 22, and 23, the investigator

  reported that Snyder was walking without any apparent physical issues. D.I. 125 ,r

  100-102; D.I. 153 ,r 100-102. On August 25, while still receiving partial disability

  payments from DuPont and working four-hour light duty shifts because the eight-

  hour shifts were "killing [her]," Snyder was recorded on surveillance walking

  through a Wal-Mart parking lot without crutches, a boot, or a limp, getting a

  manicure and pedicure, and mowing her lawn on a riding tractor for 90 minutes.

  D.I. 125 ,r 98, 104-107; D.I. 153      ,r 98, 104-107.
        On September 14, DuPont fired Snyder. D.I. 126 at A56. HR Manager

  Cheryl Drew testified that Snyder was terminated because she "gave [DuPont]

  inaccurate information[,] ... did not follow her own doctor's orders ... , and [did]

  not behav[e] in a manner that's consistent with [her] recovery." D.I. 127 at A156-

  A157. Snyder testified that Drew informed her of her termination and told her that


                                                 4
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 6 of 22 PageID #: 3465




  she was "observed going to Wal-Mart and getting [her] nails done" on August 25

  and that "we don't pay people to cut their grass." D.I. 125 at A5 l. In an email

  sent from Guerrieri to Drew memorializing the conversation that took place,

  Guerrieri stated,

               [Drew] told Peggy that during disability leave, we expect
               employees to accurately represent the facts regarding
               their ability to work, and that they follow their doctor's
               orders to support their recovery and eventually return to
               work. [Drew] told Peggy that she ( 1) misrepresented the
               facts to Randy and DuPont HIS and (2) she used DuPont
               disability leave for purposes that are inconsistent with her
               recovery and counter to her doctor's orders. [Drew] said
               for these two reasons, we are ending [her] employment
               effective today.

  D.I. 127 at A208.

        Snyder initiated this lawsuit on August 20, 2018 when she filed a six-count

  complaint. Five counts were dismissed by stipulation. D.I. 108, 133. The

  remaining claim, Count II, alleges that DuPont terminated Snyder in retaliation for

  her use ofFMLA leave in violation of29 U.S.C. § 2615(2).

  II.   LEGAL STANDARD

        A court must grant summary judgment "if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of

  demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

  Catrett, 411 U.S. 317,323 (1986). If the burden of persuasion at trial would be on

                                            5
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 7 of 22 PageID #: 3466




  the non-moving party, then the moving party may satisfy its burden of production

  by pointing to an absence of evidence supporting the non-moving party's case,

  after which the burden of production then shifts to the non-movant to demonstrate

  the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

  Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Williams v. Borough of West

  Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989). "In an employment

  discrimination case, the burden of persuasion on summary judgment remains

  unalterably with the employer as movant." Doe v. C.A.R.S. Protection Plus, Inc.,

  527 F.3d 358, 362 (3d Cir. 2008).

        Material facts are those "that could affect the outcome" of the

  proceeding. Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). "[A]

  dispute about a material fact is genuine if the evidence is sufficient to permit a

  reasonable jury. to return a verdict for the non-moving party." Id. (internal

  quotation marks omitted). A non-moving party asserting that a fact is genuinely

  disputed must support such an assertion by: "(A) citing to particular parts of

  materials in the record, including depositions, documents, electronically stored

  information, affidavits or declarations, stipulations, ... admissions, interrogatory

  answers, or other materials; or (B) showing that the materials cited [by the

  opposing party] do not establish the absence ... of a genuine dispute ...." Fed. R.

  Civ. P. 56(c)(l). The non-moving party's evidence "must amount to more than a


                                             6
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 8 of 22 PageID #: 3467




  scintilla, but may amount to less (in the evaluation of the court) than a

  preponderance." Williams, 891 F.2d at 460-61.

         The court must view the evidence in the light most favorable to the non-

  moving party and draw all reasonable inferences in that party's favor. Wishkin v.

  Potter, 476 F.3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonmoving

  party, if supported by affidavits or other evidentiary material, must be regarded as

  true .... " Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.

  1996). If "there is any evidence in the record from any source from which a

  reasonable inference in the [nonmoving party's] favor may be drawn, the moving

  party simply cannot obtain a summary judgment." Id.

  III.   DISCUSSION

         FMLA retaliation claims are analyzed under the McDonnell Douglas

  burden-shifting framework. See Budhun v. Reading Hosp. and Med. Ctr., 765 F.3d

  245, 256 (3d Cir. 2014). To prevail on her retaliation claim, Snyder must show

  that: "( 1) she invoked her right to FMLA-qualifying leave, (2) she suffered an

  adverse employment decision, and (3) the adverse action was causally related to

  her invocation of rights." Id. (citations omitted). If Snyder can establish a prima

  facie case, then "the burden shifts to the defendant to provide evidence of a

  legitimate non-discriminatory reason for the adverse action." Id. (citation omitted).

  If DuPont can meet this "minimal burden," then Snyder must "point to some


                                            7
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 9 of 22 PageID #: 3468




  evidence that the defendant's reasons for the adverse action are pretextual." Id.

  (citation omitted). To show pretext, Snyder must present "some evidence ... from

  which a factfinder could reasonably either ( 1) disbelieve the employer's articulated

  legitimate reasons; or (2) believe that an invidious discriminatory reason was more

  likely than not a motivating or determinative cause of the employer's action."

  Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (citations omitted).

        Snyder alleges that she suffered two adverse employment actions: her

  termination and DuPont's surveillance of her. DuPont argues that summary

  judgment is warranted with respect to Snyder's termination because Snyder has not

  adduced record evidence to show a causal link between her termination and

  Snyder's invocation of her FMLA rights and therefore Snyder has failed to

  establish a prima facie case of retaliatory discrimination. DuPont argues that

  summary judgment is warranted with respect to both her termination and DuPont's

  surveillance of her because, even if Snyder made out a prima facie case of

  retaliation, she has failed to adduce record evidence that DuPont's proffered

  reasons for surveilling and terminating her were pretextual.

        A.    Termination

              1.     Causation Requirement of Prima Facie Case

        The Third Circuit "has focused on two main factors in finding the causal link

  necessary for retaliation: timing and evidence of ongoing antagonism." Abramson



                                           8
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 10 of 22 PageID #: 3469




   v. William Paterson Coll. ofN.J., 260 F .3d 265, 288 (3d Cir. 2001) (citations

   omitted). Snyder does not rely on the temporal proximity between her use of

   FMLA leave (which ended on June 27, 2016) and her termination (on September

   14, 2016) to demonstrate causality but instead argues that DuPont's antagonism

   and animus towards her establishes the requisite causal link. D.I. 135 at 22-27.

   Nothing in the record, however, supports a finding of a pattern of antagonism

   towards Snyder for taking FMLA leave. To the contrary, Snyder took

   approximately 20 FMLA and short-term disability leaves of absence during her 19

   years at DuPont without negative consequence. D.I. 125 ,r 121; D.I. 153 ,r 121.

   DuPont never denied Snyder a request for FMLA leave, D.I. 125 ,r 121; D.I. 153, ,r

   121, and each time Snyder returned from FMLA, she was placed back in the same

   or a similar position she had at the time she took leave and she always received the

   same salary and benefits she had enjoyed prior to her leaves of absence. D.I. 126

   at Al 8.

                2.    Legitimate Non-Discriminatory Reason for Termination

          Even if Snyder did make out a prima facie case ofFMLA retaliation,

   DuPont has offered legitimate non-discriminatory reasons for her termination that

   Snyder has failed to demonstrate are pretextual. DuPont's burden in showing a

   non-discriminatory reason for terminating Snyder is "relatively light" and its

   explanation for firing Snyder must simply "permit the conclusion that there was a


                                            9
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 11 of 22 PageID #: 3470




   nondiscriminatory reason for the unfavorable employment decision." Fuentes, 32

   F .3d at 763 (citation omitted). Here, DuPont claims its terminated Snyder because

   of "(1) her flagrant exploitation of DuPont's short-term disability policy, (2) her

   disregard for her treating physician's prescribed restrictions, and (3) her repeated

   instances of dishonesty with respect to the severity of her foot injury-all in

   violation of DuPont's Code of Conduct." D.I. 124 at 5. DuPont's short-term

   disability plan required that "[t]o be considered disabled you must be unable to

   work because of an illness or injury," and its discipline policy expressly provided

   for immediate termination of an employee. D.I. 137 at B143-44, B224; D.I. 125 ,r

   44; D.I. 153 ,r 44. DuPont's proffered reasons for termination are supported by

   record evidence and are nondiscriminatory. Accordingly, the burden rests with

   Snyder to prove they are pretextual. See McDonnell Douglas Corp. v. Green, 411

   U.S. 792, 804 (1973).

                3.    Evidence of Pretext

         To discredit DuPont's proffered reason and demonstrate pretext, Snyder

   must present "some evidence ... from which a factfinder could reasonably either

   (1) disbelieve [DuPont's] articulated legitimate reasons; or (2) believe that an

   invidious discriminatory reason was more likely than not a motivating or

   determinative cause of [DuPont's] actions." Fuentes, 32 F.3d at 764 (citations

   omitted). To satisfy the first prong, Snyder


                                             10
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 12 of 22 PageID #: 3471




                cannot simply show that [DuPont's] decision was wrong
                or mistaken ... [but] must demonstrate such weaknesses,
                implausibilities, inconsistencies, incoherencies or
                contradictions in the employer's proffered legitimate
                reasons for its action that a reasonable factfinder could
                rationally find them unworthy of credence and hence
                infer that the employer did not act for [the asserted] non-
                discriminatory reasons.

   Id. at 765 (internal quotation marks and citations omitted). To satisfy the second

   prong and show that discrimination was more likely than not a motivating or

   determinative cause of DuPont's action, Snyder "must point to evidence with

   sufficient probative force for a factfinder to make this conclusion; i.e. that

   [DuPont] has previously discriminated against [her], that [DuPont] has

   discriminated against other persons within [Snyder's] protected class or within

   another protected class or that [DuPont] has treated more favorably similarly

   situated persons not within the protected class." Parker v. Verizon Pa. Inc., 309

   Fed. App'x 551, 556-57 (3d Cir. 2009) (citing Simpson v. Kay Jewelers, 142 F.3d

   639, 644-45 (3d Cir. 1998)).

         Snyder first attempts to discredit DuPont's reasons for terminating her by

   arguing that DuPont failed to follow its own progressive discipline policy when it

   terminated her without offering her coaching to correct her behavior or allowing

   her to explain her actions. D.I. 135 at 3, 18-19, 26, 29-33. Snyder cites DuPont's

   progressive discipline policies from both 2013 and 2015 to support her argument.

   D.I. 135 at 16, 18-19 (citing D.I. 137 at B143, B224). But although the policies in

                                             11
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 13 of 22 PageID #: 3472




   question allow for progressive discipline of employees to correct performance

   issues, they also expressly permit the immediate termination of any employee. See

   D.I. 137 at B144 ("Depending on the level ofinfraction to performance, the level

   of discipline may begin at any level up to and including termination."); D.I. 137 at

   B224 ("Depending on the severity of the performance infraction, corrective action

   may begin at any level up to and including termination."). Thus, contrary to

   Snyder's representations, DuPont's treatment of Snyder was not inconsistent with

   its disciplinary policies.

         Snyder next argues that DuPont's stated reasons for her termination should

   be discredited because DuPont "fail[ed] to verify with Snyder's treating physician

   about her physical capabilities and assum[ed], incorrectly, that she violated his

   instructions .... " D.I. 135 at 26-27. But Snyder admits that DuPont's medical

   department "monitored her condition" and "communicated with Dr. Kupcha's

   office regularly with continual emails and messages." D.I. 135 at 7. It is also

   undisputed that DuPont received updates on Snyder's condition and Dr. Kupcha's

   instructions for her recovery through the Attending Physician's Statements filled

   out by Dr. Kupcha's office. D.I. 139 at 28-29. And it is undisputed that the

   reports DuPont received from Dr. Kupcha's office stated that Snyder was not to

   bear weight or drive. Thus, DuPont had sufficient knowledge about Snyder's

   physical capabilities and the instructions provided by Dr. Kupcha. And it was not


                                            12
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 14 of 22 PageID #: 3473




   necessary for it to seek out more specific information about Snyder's condition,

   such as whether riding a lawn mower violated Snyder's doctor's orders. 1 The

   Attending Physician's Statements and the video surveillance provided to DuPont

   gave it good reason to believe that Snyder was misrepresenting her condition and

   violating her doctor's orders. See Parker, 309 Fed. App'x at 557 (rejecting

   plaintiffs argument that employer's reason for termination should be discredited

   since the employer did not have specific information regarding plaintiffs illness

   because "[d]etailed information was not required for [the employer] to determine

   that [plaintiff] misrepresented his health condition").

         Snyder next accuses DuPont of using "[q]uestionable video tapes ... to

   justify [her] termination, some of which actually confirmed her compliance with

   her physician's orders." D.I. 135 at 26. In Snyder's words: "The defendant's

   video surveillance, although subject to challenges as to date stamping authenticity,

   demonstrate[s] that Snyder was in compliance with her doctor[']s instructions."

   D.I. 135 at 10. Snyder points to the fact that some of the video surveillance




   1
    Snyder claims that she was terminated because "DuPont considered the after
   hours use of a hand operated riding lawnmower to be such grave misconduct as to
   warrant termination .... " D.I. 135 at 32. But there is no support in the record for
   her claim. DuPont had received months of video surveillance showing Snyder
   violating her doctor's orders, and DuPont has never asserted that Snyder was fired
   only because of the surveillance showing her riding a lawnmower.

                                             13
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 15 of 22 PageID #: 3474




   recordings "show her using crutches and a boot, non-weight bearing [sic]," D.I.

   135at11.

         It is undisputed, however, that the videos show Snyder at times bearing

   weight, driving her Hummer, and lifting a child. D.I. 125 ,r,r 65-68, 73-75; D.I.

   153 ,r,r 65--68, 73-75. And it is undisputed that during that time period Dr. Kupcha

   ordered Snyder not to drive and not to engage in weight-bearing activities. D.I.

   125 ,r 58, 60, 69-70, 76-77; D.I. 153 ,r 58, 60, 69-70, 76-77. Thus, the fact that at

   other times Snyder was recorded adhering to her doctor's orders is of no

   consequence. Snyder's vague allegations about the "questionable[ness]" of the

   video recordings and "date stamping authenticity" issues are similarly unavailing.

   Snyder does not allege, let alone prove, that DuPont knew or had reason to

   question the authenticity or accuracy of the video recordings on which it relied.

         Snyder next argues broadly that "Defendant's inconsistencies and

   contradictions of the Defendant'[s] story" are evidence of DuPont's discriminatory

   animus. D.I. 135 at 29. But the only inconsistency Snyder identifies is that

   "Minner testified that Snyder should have been given an opportunity to explain her

   side, before she was terminated" and "Drew testified that the decision was made

   before the termination meeting .... " D.I. 135 at 32-33. It is unclear what Snyder

   alleges is inconsistent here. Snyder appears to be merely reframing her earlier




                                            14
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 16 of 22 PageID #: 3475




   argument that she was improperly denied an opportunity to explain herself before

   her termination.

         Snyder's remaining arguments shift from discrediting DuPont's

   justifications to suggesting "that an invidious discriminatory reason was more

   likely than not a motivating or determinative cause of [DuPont's] actions."

   Fuentes, 32 F.3d at 764. Snyder claims, for example, that DuPont's surveillance

   of her shows discriminatory animus. But "[n]othing in the FivILA prevents

   employers from ensuring that employees who are on leave from work do not abuse

   their leave." Parker, 309 Fed. App'x at 563 (citation omitted). Snyder also points

   to the invasive tactics employed by the third-party investigator to conduct the

   surveillance. But she does not allege or prove that DuPont was aware of those

   tactics. D.I. 135 at 10. Snyder also argues that Randall King's expression of"a

   need for more time for additional surveillance to make a 'case' against her" shows

   discriminatory animus. D.I. 135 at 26. But even assuming that this statement

   shows that King wanted to terminate Snyder, Snyder fails to explain how it shows

   a discriminatory motivation tied to Snyder's use or invocation of FMLA leave.

         Snyder also cites the following deposition of testimony of Joseph Guerrieri

   as evidence of actionable animus:

               There were times that Peggy came back to work. And
               had she just stayed at work and everything would have
               been fine. We wouldn't be here today. But then she
               would have immediately saved the minimum, the

                                            15
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 17 of 22 PageID #: 3476




                minimum amount of time to get the Fl\1LA clock reset
                and then immediately go back out and then she would
                return to work again.

   D.I. 137 at B321. In assessing whether these remarks are probative of

   discrimination, the following factors are considered: "{l) the relationship of the

   speaker to the employee and within the corporate hierarchy; (2) the temporal

   proximity of the statement to the adverse employment decision; and (3) the

   purpose and content of the statement." Parker, 309 Fed. App'x at 558-59

   (citations omitted). In this case, Guerrieri made the remarks on May 7, 2020-

   more than three years after DuPont fired Snyder. Snyder does not argue that

   Guerrieri made any similar statements before or at the time of Snyder's

   termination. In Parker, the Third Circuit found that remarks by a decisionmaker

   seven months before the plaintiff's termination did not support the plaintiff's claim

   that his termination was motivated by discriminatory intent. Id. at 559. In this

   case, because the comments were made over three years after Snyder's

   termination, as in Parker, I "decline to depart from the principle that such stray

   remarks are rarely given great weight when made temporally remote from the

   decision to terminate [Snyder]." Id.

         Finally, Snyder cites as evidence of DuPont's discriminatory animus the fact

   that "DuPont [] has a long history of attempting to convince [her] to retire on

   disability because of various medical issues from which she suffered." D.I. 135 at


                                             16
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 18 of 22 PageID #: 3477




   6.   To support this assertion, Snyder cites to three letters sent to her by DuPont's

   human resources manager "request[ing] that she resign" and "implying she should

   apply for 'Total & Permanent Disability Leave."' But the letters were sent to

   Snyder in 2005 and 2007-more than a decade before Snyder was terminated. D.I.

   137 at B058-061. Accordingly, no reasonable juror would infer from those letters

   that DuPont's firing of Snyder in 2016 was based on discriminatory animus.

          B.    Surveillance

          DuPont states in its reply brief that "Plaintiffs analysis establishes that

   surveillance has been deemed by courts to be a per se adverse employment action."

   D.I. 139 at 4. And it does not argue that Snyder failed to establish a prima facie

   case of retaliation based on DuPont's surveillance of her. Instead, DuPont

   contends that summary judgment is warranted because DuPont proffered

   legitimate, nondiscriminatory reasons for conducting the surveillance and Snyder

   failed to establish that the proffered reasons were pretextual.

                1.     Legitimate Non-Discriminatory Reason for Termination

          The deposition testimony of multiple employees established that DuPont's

   decision to surveil Snyder was based on information that reasonably suggested that

   Snyder had misrepresented her need for disability leave. Paul Klimek testified that

   over the span of years, he had been told that Snyder was acting in a manner

   inconsistent with a need for disability leave from "[t]wo-thirds of the site,


                                              17
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 19 of 22 PageID #: 3478




   countless people." D.I. 140 at C003-C004. Joseph Guerrieri testified that he "had

   a couple of employees tell [him] that they've seen [Snyder] out, that they knew she

   was doing things that she could have easily been doing while at work." D.I. 140 at

   C036. Stephen Coughlan also testified that while Snyder was out on leave, he

   heard "[t]hat she was out at a party, a pool party, in the back of a yard walking

   around." D.I. 140 at C009. Lastly, Cheryl Drew stated that another employee,

   John Piscorek, had complained to her that "while [Snyder] was out on DuPont paid

   disability, [he saw her] engaging in activities that were not consistent with her

   recovery" such as going out on a boat at the beach. D .I. 140 at CO 15-CO 16. As

   Coughlan testified, based on this information, the purpose of the surveillance was

   "ensuring that [Snyder] abided by the restrictions on and off-duty." D.I. 140 at

   COlO. And as noted above, "[n]othing in the FMLA prevents employers from

   ensuring that employees who are on leave from work do not abuse their leave."

   Parker, 309 Fed. App'x at 563 (citation omitted).

         Because DuPont provided a legitimate nondiscriminatory reason for

   surveilling Snyder, to survive summary judgment, Snyder "must present evidence

   to show that [DuPont's] proffered reasons were not its true reasons, but were

   merely a pretext for its illegal action." Naber v. Dover Healthcare Assocs., Inc.,

   765 F.Supp.2d 622, 634 (D. Del. 2011) (citation omitted).




                                             18
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 20 of 22 PageID #: 3479




                2.    Evidence of Pretext

         Snyder has failed to establish a genuine dispute about whether DuPont's

   surveillance was actually motivated by discrimination. Snyder states that "[t]he

   antagonism and animus evidenced by the Defendant's inconsistencies and

   contradictions of the Defendant' [s] story clearly demonstrates a pretext, animosity

   for the use ofFlVILA so as to be pretextual." D.I. 135 at 29. But Snyder does not

   explain what "inconsistencies and contradictions" related to her surveillance would

   create a question of fact about whether DuPont's nondiscriminatory explanation

   for the surveillance was pretextual.

         Snyder argues that the surveillance violated DuPont's policies and she

   implies that this fact shows discriminatory animus. But the portions of the record

   she cites in support of the argument's premise-i.e., that the surveillance violated

   DuPont's own policies-do not suggest, let alone establish, that DuPont violated

   its policies. For example, Snyder states in her brief that "DuPont has no

   documents memorializing reasons for the two[-]year surveillance of Snyder even

   though no surveillance could be started without such documentation." D.I. 135 at

   9. But the deposition testimony she cites in support of this statements reads as

   follows:

                Q: Have you ever seen surveillance started on somebody
                without any documentation memorializing the reasons
                for it?


                                            19
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 21 of 22 PageID #: 3480




                A: No, I don't know, I don't recall.

   See D.I. 137 at B234. She similarly argues that the surveillance violated DuPont's

   progressive discipline policy. D.I. 135 at 30-31. But the policy she says DuPont

   violated states that "issues involving unacceptable employee performance and/or

   behavior will be managed through a progressive corrective action process ... [and]

   [w]hen performance deviates from acceptable norms, corrective action steps will

   be used as an opportunity for the employee to change and improve performance

   and/or behavior." D.I. 137 at B224. Snyder does not explain how initiating

   surveillance to determine if she was "deviating from acceptable norms" violates a

   policy that by its express terms does not apply unless the employee deviates from

   acceptable norms. In addition, as noted above, DuPont's policy on discipline also

   provided that "[d]epending on the severity of the performance infraction,

   corrective action may begin at any level up to and including termination." D.I. 13 7

   at B224.

         Finally, Snyder argues that the evidence that DuPont relied on to justify the

   surveillance is inadmissible hearsay. D.I. 135 at 33-34. Snyder objects

   specifically to Klimek's testimony about widespread rumors of Snyder's out-of-

   work activities that were inconsistent with her claimed disability. But the

   testimony was not offered by DuPont for the truth of the matter asserted and

   therefore is not hearsay. Fed. R. Evid. 80l(c)(2). DuPont offered Klimek's


                                            20
Case 1:18-cv-01266-CFC-SRF Document 154 Filed 02/05/21 Page 22 of 22 PageID #: 3481




   testimony to show the effect of the rumors on DuPont's management and to justify

   the alleged adverse actions taken by DuPont against Snyder.

   IV.   CONCLUSION

         For the reasons discussed above, I will grant DuPont's motion for summary

   judgment.

         The Court will issue an Order consistent with this Memorandum Opinion.




                                          21
